             Case 2:20-cv-03449-KSM Document 23 Filed 09/16/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    1800 FARRAGUT INC., d/b/a The Borough Pub,                      CIVIL ACTION

           Plaintiff,
                                                                    NO. 20-3449-KSM
           v.

    UTICA FIRST INSURANCE COMPANY,

            Defendant.


                                                     ORDER

          AND NOW, this 16th day of September, 2021, upon consideration of Plaintiff’s Motion

on the Issue of Targeted Discovery Related to the Virus Exclusion (Doc. No. 14), Defendant’s

Response in Opposition (Doc. No. 15), Plaintiff’s Reply (Doc. No. 16), Defendant’s Sur-Reply

(Doc. No. 17), and Plaintiff’s Sur-Sur-Reply (Doc. No. 18), and for the reasons stated in the

accompanying Memorandum, it is ORDERED that Plaintiff’s Motion (Doc. No. 14) is DENIED.

          IT IS FURTHER ORDERED that lead counsel for the parties shall attend a telephonic

STATUS CONFERENCE on September 21, 2021 at 2:00 p.m. 1

IT IS SO ORDERED.

                                                            /s/ Karen Spencer Marston
                                                            _____________________________
                                                            KAREN SPENCER MARSTON, J.




1
    Chambers will circulate the dial-in information via email before the conference.
